

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, OR ANY APPLICABLE STATE SECURITIES
LAWS.  AS A RESULT, THIS WARRANT AND SUCH SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR EVIDENCE SATISFACTORY TO THE COMPANY OF AN APPLICABLE EXEMPTION
FROM REGISTRATION UNDER THE ACT OR COMPLIANCE WITH RULE 144 UNDER SUCH ACT.  THE
TRANSFER OF THIS WARRANT IS FURTHER RESTRICTED AS PROVIDED HEREIN.




WARRANT TO PURCHASE SHARES
OF COMMON STOCK
OF WEBDIGS, INC.


EXERCISABLE ON OR BEFORE, AND VOID AFTER
5:00 P.M. MINNEAPOLIS TIME ON DECEMBER 12, 2011




This Certifies That Lantern Advisers, LLC (the “Holder”), or registered assigns,
is entitled to subscribe for and purchase from Webdigs, Inc., a Delaware
corporation (the “Company”), at any time after December 12, 2008, through
December 12, 2011, 200,000 shares of the Company’s common stock at an exercise
price of $0.30 per share, subject to adjustment as provided herein (as adjusted,
the “Exercise Price”).


The shares that may be acquired upon exercise of this Warrant are referred to
herein as the “Warrant Shares.”  As used herein, the term “Holder” means the
Holder identified in the paragraph above and any party who acquires all or a
part of this Warrant as a registered transferee of such Holder.  The term
“Convertible Securities” means any stock or other securities convertible into,
or exchangeable for, Company common stock. This Warrant is subject to the
following terms and conditions:


1.           Exercise.  The rights represented by this Warrant may be exercised
by the Holder, in whole or in part (but not as to a fractional share of common
stock), by written Notice of Exercise (in the form attached hereto) delivered to
the Company at the principal office of the Company prior to the expiration of
this Warrant and accompanied or preceded by the surrender of this Warrant along
with a check in payment of the Exercise Price multiplied by the number of
Warrant Shares being purchased hereunder, unless this Warrant is being exercised
pursuant to Section 9 below.


2.           Exchange and Replacement.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction, or mutilation of
this Warrant, the Company will make and deliver a new Warrant of like tenor, in
lieu of this Warrant.  This Warrant shall be promptly canceled by the Company
upon the surrender hereof in connection with any exchange or replacement.


3.           Issuance of the Warrant Shares.


(a)           Subject to the provisions of paragraph (b) below, certificates for
the Warrant Shares purchased hereunder shall be delivered to the Holder within a
reasonable time, not exceeding ten days, after the rights represented by this
Warrant shall have been so exercised, and, unless this Warrant has expired, a
new Warrant representing the right to purchase the number of Warrant Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be delivered to the Holder within such time.


(b)           Notwithstanding the foregoing, the Company shall not be required
to recognize any exercise, or deliver any certificate for Warrant Shares upon
attempted exercise, of this Warrant except in accordance with exemptions from
the applicable securities registration requirements under applicable securities
laws.  The Company shall not be obligated to effect a registration of the
issuance or resale of the Warrant Shares under federal or state securities laws
unless specifically so provided herein.  The Holder agrees to execute such
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company, or the
registrations made, for the issuance of the Warrant Shares.

 
 


 
 

--------------------------------------------------------------------------------

 



4.           Covenants of the Company.  The Company covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized for the purpose of
issue or transfer upon exercise of the subscription rights evidenced by this
Warrant a sufficient number of shares of common stock to provide for the
exercise of the rights represented by this Warrant.


5.           Exercise Price Adjustments. The provisions of this Warrant are
subject to adjustment as provided in this Section 5.


(a)           In case the Company shall hereafter:  (i) subdivide its
then-outstanding shares of common stock into a greater number of shares; or (ii)
combine outstanding shares of common stock, by reclassification or otherwise;
then, in any such event, the Exercise Price in effect immediately prior to such
event shall (until adjusted again pursuant hereto) be adjusted immediately after
such event to a price (calculated to the nearest full cent) determined by
dividing (A) the number of shares of common stock outstanding immediately prior
to such event, multiplied by the then-existing Exercise Price, by (B) the total
number of shares of common stock outstanding immediately after such event
(including in each case the maximum number of shares of common stock issuable in
respect of any Convertible Securities), and the resulting quotient shall be the
adjusted Exercise Price.  An adjustment made pursuant to this paragraph shall
become effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.  If, as a result of
an adjustment made pursuant to this paragraph, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive shares of
two or more classes of capital stock or share of common stock and other capital
stock of the Company, the Company’s board of directors (whose determination
shall be conclusive) shall reasonably and in good faith determine the allocation
of the adjusted Exercise Price between or among shares of such classes of
capital stock or shares of common stock and other-capital stock.  All
calculations under this paragraph shall be made to the nearest cent or to the
nearest 1/100 of a share, as the case may be.  In the event that at any time as
a result of an adjustment made pursuant to this paragraph, the holder of any
Warrant thereafter surrendered for exercise shall become entitled to receive any
shares of the Company other than shares of common stock, thereafter the Exercise
Price of such other shares so receivable upon exercise of any Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to common stock
contained in this Section.


(b)           In case of any consolidation or merger to which the Company is a
party other than a merger or consolidation in which the Company is the surviving
corporation, or in case of any sale or conveyance to another corporation of the
property of the Company as an entirety or substantially as an entirety, or in
the case of any statutory exchange of securities with another corporation
(including any exchange effected in connection with a merger of a third
corporation into the Company), there shall be no adjustment under paragraph (a)
above, but the Holder of this Warrant then outstanding shall have the right
thereafter to convert this Warrant into the kind and amount of shares of stock
and other securities, and any other property, which he, she or it would have
owned or have been entitled to receive immediately after such consolidation,
merger, statutory exchange sale or conveyance had such Warrant been converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance.  The provisions of this paragraph shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.


6.           No Voting Rights.  This Warrant by itself shall not entitle the
Holder to any voting rights or other rights as a shareholder of the Company.

 


 
2

--------------------------------------------------------------------------------

 



7.           Notice of Transfer of Warrant or Resale of the Warrant Shares.


(a)           The Holder, by acceptance hereof, agrees to give written notice to
the Company before transferring this Warrant or transferring any Warrant Shares
of such Holder’s intention to do so, describing briefly the manner of any
proposed transfer.  If in the opinion of the Company counsel the proposed
transfer may be effected without registration or qualification (under any
federal or state securities laws), the Company, as promptly as practicable,
shall notify the Holder of such opinion, whereupon the Holder shall be entitled
to transfer this Warrant or to dispose of Warrant Shares received upon the
previous exercise of this Warrant, all in accordance with the terms of the
notice delivered by the Holder to the Company; provided, however, that an
appropriate legend may be endorsed on this Warrant or the certificates for such
Warrant Shares respecting restrictions upon transfer thereof necessary or
advisable in the opinion of counsel and satisfactory to the Company to prevent
further transfers which would be in violation of Section 5 of the Securities Act
of 1933 (the “Securities Act”) and applicable state securities laws; and
provided further that the prospective transferee or purchaser shall execute such
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer of disposition of the Warrant or Warrant Shares.


(b)           If, in the opinion of counsel referred to in this Section 7, the
proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares, the Company shall promptly give written notice thereof to the Holder,
and the Holder will limit its activities in respect to such transfer or
disposition as, in the opinion of both such counsel, are permitted by law.


8.           No Fractional Shares.  No fractional shares will be issued upon the
exercise hereof.


9.           Net Issue Exercise.  In lieu of exercising this Warrant pursuant to
Section 1 hereof, the Holder may elect to receive, without the payment of any
additional consideration, a number of Warrant Shares equal to the value (as
determined below) of this Warrant (or the portion thereof being exercised) by
surrender of this Warrant to the Company together with a duly executed Notice of
Exercise (in the form attached hereto) in which the appropriate alternative is
initialed by the Holder.  In such event, the Company shall issue to the Holder
the number of Warrant Shares computed by applying the following formula:


X = Y (A-B)
A

 


 
3

--------------------------------------------------------------------------------

 

Where:


 
X  =
the number of Warrant Shares to be issued to the Holder;



 
Y  =
the number of Warrant Shares subject to this Warrant (or, if only a portion of
this Warrant is being exercised, the number of Warrant Shares subject to the
portion of this Warrant being exercised);



 
A  =
the Fair Market Value of one Warrant Share (at the date of such exercise); and



 
B  =
the Exercise Price, as adjusted to the date of such calculation.



For purposes of the above, the “Fair Market Value” of one share shall equal the
average of the closing sale prices of the common stock quoted on the Nasdaq
Stock Market or listed in the Over-The-Counter Bulletin Board (or the Pink
Sheets) or the closing price quoted on any national securities exchange on which
such securities are listed, whichever is applicable, for the ten consecutive
trading days immediately prior to the date of determination of Fair Market Value
(or, if no sales take place on any such trading day, the average of the closing
bid and asked prices on such trading day).  If, however, the common stock is not
traded on the Nasdaq Stock Market or Over-The-Counter or on a national
securities exchange, the Fair Market Value of a Warrant Share shall be
reasonably determined by the agreement in writing of the Company and Holder,
acting in good faith and utilizing customary business valuation criteria and
methodologies (without discount for lack of marketability or minority interest).


10.           Piggyback Registration Rights.


(a)           Subject to paragraph (d) of this Section, each time the Company
shall determine to proceed with the actual preparation and filing of a
registration statement under the Securities Act, to register a proposed offer
and sale for money of its common stock (other than a registration on Form S-8,
S-4 or any successor forms or other inappropriate forms), the Company will give
written notice of its determination to Holder.  Upon the written request of
Holder given within 30 days after receipt of any such notice from the Company,
the Company will, except as herein provided, cause all Warrant Shares with
respect to which Holder has requested registration to be included in such
registration statement, all to the extent requisite to permit the sale or other
disposition by Holder of the shares to be so registered; provided, however, that
nothing herein shall prevent the Company from, at any time, abandoning or
delaying any such registration initiated by it.  If any such registration
pertains to an underwritten offering in whole or in part, the Company may
require that the shares requested for inclusion by Holder pursuant to this
section be included in the underwritten offering on the same terms and
conditions as the securities otherwise being sold through the underwriters.  If,
in the good faith judgment of the managing underwriter of such underwritten
offering, the inclusion of all of the Warrant Shares originally covered by a
request for registration made by Holder would reduce the amount of securities to
be offered by the Company or interfere with the successful marketing of the
securities to be offered by the Company, the number of Warrant Shares owned by
or issuable to Holder and otherwise to be included in the underwritten offering
may be reduced.  Any Warrant Shares which are thus excluded from the
underwritten offering shall be withheld from the market by Holder for a period,
not to exceed 180 days, that the managing underwriter reasonably determines is
necessary in order to effect the underwritten offering.

 
 


 
4

--------------------------------------------------------------------------------

 



(b)           If and whenever the Company is required by the provisions of
Section 10(a) hereof to effect the registration of any Warrant Shares under the
Securities Act, the Company will:


(i)           prepare and file with the Securities and Exchange Commission (the
“SEC”) a registration statement with respect to such shares, and use reasonable
commercial efforts to cause such registration statement to become and remain
effective for such period as may be reasonably necessary to effect the sale of
such shares, not to exceed one year from the date of issuance of the covered
Warrant Shares;


(ii)           prepare and file with the SEC such amendments to such
registration statement and supplements to the prospectus contained therein as
may be necessary to keep such registration statement effective for such period
as may be reasonably necessary to effect the sale of such securities, not to
exceed one year from the date of issuance of the covered Warrant Shares;


(iii)           furnish to Holder and to the underwriters of the securities
being registered such reasonable number of copies of the registration statement,
preliminary prospectus, final prospectus and such other documents as Holder and
underwriters may reasonably request in order to facilitate the public offering
of such securities;


(iv)           use reasonable commercial efforts to register or qualify the
securities covered by such registration statement under such state securities or
blue sky laws of such jurisdictions as the underwriters may reasonably request
within 20 days following the original filing of such registration statement,
except that the Company shall not for any purpose be required to execute a
general consent to service of process or to qualify to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified; and


(v)           prepare and promptly file with the SEC any amendment or supplement
to such registration statement or prospectus as may be necessary to correct any
statements or omissions if, at the time when a prospectus relating to such
securities is required to be delivered under the Securities Act, any event shall
have occurred as the result of which any such prospectus or any other prospectus
as then in effect would include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances in which they were made, not misleading.


(c)           With respect to any registration of shares pursuant to Section
10(a) hereof, the Company shall bear the following fees, costs and
expenses:  all registration, SEC filing fees, printing expenses, fees and
disbursements of counsel and accountants for the Company, fees and disbursements
of counsel for the underwriter or underwriters of such securities (if the
Company and/or selling security holders are required to bear such fees and
disbursements), all internal Company expenses, and all legal fees and
disbursements and other expenses of complying with state securities or blue sky
laws of any jurisdictions in which the securities to be offered are to be
registered or qualified.  Fees and disbursements of counsel and accountants for
Holder, underwriting discounts and commissions and transfer taxes for Holder and
any other expenses incurred by Holder not expressly included above shall be
borne by Holder.


(d)           Notwithstanding anything to the contrary herein, the Company shall
not be obligated to register the resale of any Warrant Shares purchased for cash
and which have been outstanding for more than six months.





 
623346


 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Warrant to be signed by its duly
authorized officer.
 

  WEBDIGS, INC.:          
Date: December 12, 2008
By:
/s/ Robert A. Buntz, Jr.       By:  Robert A. Buntz, Jr.       Its:  Chief
Executive Officer          


 




 





 


 
6

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


(To be signed upon exercise of Warrant)


The Undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, of the shares of common stock of Webdigs, Inc. to which such Warrant
relates and herewith makes payment of $______________________ therefor in cash
or by certified check (unless the Warrant is being exercised pursuant to Section
9, in which case the box below indicating such fact is checked), and requests
that the certificate for such shares be issued in the name of, and be delivered
to, ________________________ the address for which is set forth below the
signature of the undersigned.



The undersigned is exercising the Warrant pursuant to the Net Issue Exercise
provisions of Section 9.



Dated: _______________________, 20____
 

             
 
 
        Signature                       Name                       Address      
                City, State, Zip Code                       Social Security or
Tax Identification No.  



 



 
 


 
7

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To be signed only upon authorized transfer of Warrant)


For Value Received, the undersigned hereby sells, assigns, and transfers unto
__________________________ the right to purchase the securities of Webdigs,
Inc., a Delaware corporation, to which the within Warrant relates and appoints
______________________, attorney, to transfer said right on the books of
Webdigs, Inc. with full power of substitution in the premises.


Dated: _______________________, 20____
 
 

             
 
 
        Signature                       Name                       Address      
                Social Security or Tax Identification No.  













 
 


 
8

--------------------------------------------------------------------------------

 
